Citation Nr: 1641209	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-27 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

3.  Entitlement to service connection for bladder and bowel dysfunction, to include as secondary to service-connected diabetes mellitus type 2.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type 2.

5.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1961 to May 1965.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in March 2013, and before the undersigned Veterans Law Judge (VLJ) in July 2016.  Transcripts from both hearings are of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's respiratory disability claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while on active duty in the Republic of Vietnam.

2.  The competent medical and other evidence of record reflects the Veteran has been diagnosed with Parkinson's disease.

3.  The competent and credible evidence of evidence of record reflects it is at least as likely as not the Veteran developed PTSD as a result of his active service.

4.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran has bowel and bladder dysfunction related to his service-connected diabetes mellitus type 2.

5.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal is requested regarding his claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for Parkinson's disease are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a grant of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for a grant of service connection for bladder and bowel dysfunction as secondary to service-connected diabetes mellitus type 2 are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis - Parkinson 's Disease

The Veteran has essentially contended he has Parkinson's disease due to in-service herbicide exposure.  

The Board acknowledges the Veteran is presumed to have been exposed to herbicides while on active duty in the Republic of Vietnam.  See 38 U.S.C.A. § 1116.   Agent Orange is generally considered a herbicide agent and will be so considered in this decision.  Further, veterans exposed to herbicides are presumed service-connected for certain conditions, including Parkinson's disease, even if there is no record of such disease during service, so long as the disability manifests to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In this case, service connection was denied below because there was competent medical evidence, including a January 2014 VA examination, which found the Veteran had Pick's disease and not Parkinson's disease.  However, there are also various VA and private medical records which diagnose the Veteran with Parkinson's disease to include a November 2014 statement from Dr. L.  Further, these medical records indicate the Parkinson's disease is disabling to at least a compensable degree.

The Board finds no reason to doubt the qualifications of the VA examiner or the private clinicians to provide competent medical evidence.  As such, the competent medical evidence is at least in equipoise on the issue of whether the Veteran has Parkinson's disease.  Moreover, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.

In view of the foregoing, the Board finds the competent medical and other evidence of record reflects the Veteran has been diagnosed with Parkinson's disease.  Therefore, service connection is warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).

Analysis - Acquired Psychiatric Disorder

The Veteran has contended, in pertinent part, that he has PTSD due to stressors that occurred during his military service in the Republic of Vietnam.  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  The provisions of 38 C.F.R. § 4.125 (a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Board finds the record reflects the Veteran's account of such stressors appears consistent with circumstances, conditions, or hardships of the Veteran's military service, as well as "fear of hostile military or terrorist activity."  In other words the Board finds his account of such stressors to be credible.

The Board acknowledges that various VA examinations including in June 2011, November 2011 and January 2012 essentially concluded the Veteran did not satisfy the criteria for a diagnosis of PTSD.  However, other records, including a November 2014 medical statement from Dr. L found that the Veteran did have PTSD.  The Board finds no reason to doubt Dr. L's competency to make such a diagnosis.  Further, as already noted, the requirement of a current disability is met if the claimant has that disability at any time during the pendency of a VA claim.  See McClain, supra.  Moreover, Dr. L related the diagnosis of PTSD to the Veteran's service in Vietnam.

In view of the foregoing, the Board finds that the competent medical evidence is at least in equipoise on the matter of whether the Veteran currently has a diagnosis of PTSD, and whether such is etiologically linked to service.  The Board also reiterates the law mandates resolving all reasonable doubt in favor of the Veteran, to include matter of service origin.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

For these reasons, the Board finds the competent and credible evidence of evidence of record reflects it is at least as likely as not the Veteran developed PTSD as a result of his active service.  Therefore, service connection is warranted for PTSD.

The Board acknowledges that the Veteran has been diagnosed with acquired psychiatric disorders other than PTSD.  He has also sought service connection on bases other than PTSD due to in-service stressors.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, at his July 2016 hearing, the Veteran acknowledged that a grant of service connection for any psychiatric disorder would satisfy his appeal as to this matter.

Analysis - Bladder and Bowel Dysfunction

The Veteran has essentially contended that he had bladder and bowel dysfunction secondary to his service-connected diabetes mellitus type 2.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

In this case, there is competent medical evidence which both supports and refutes the Veteran's contentions of secondary service connection.  For example, a January 2015 VA medical opinion found, in part, that the Veteran's urinary incontinence and occasional bowel incontinence was less likely than not (less than 50 percent probability) caused by the diabetes mellitus.  However, it does not appear this examiner expressly addressed the issue of secondary aggravation.  The evidence in support of the Veteran's claim includes an October 2011 statement from a Dr. R, who opined, among other things, the Veteran had incontinence of both bowel and bladder secondary to his diabetes mellitus.

The Board does not question the qualifications of the aforementioned clinicians to provide a competent medical opinion.  Further, the record reflects they were familiar with the Veteran's medical history to include the nature of his current condition.  For example, the January 2015 VA examiner noted that pertinent medical records had been reviewed, and Dr. R noted having treated the Veteran for his diabetes for many years.  As such, it appears the competent medical evidence is in equipoise on this matter of secondary service connection.

Resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not he has bowel and bladder dysfunction related to his service-connected diabetes mellitus type 2.  Therefore, service connection is warranted for this disability.

Analysis - Hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's has withdrawn his appeal regarding the claim of entitlement to service connection for hypertension.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Service connection for Parkinson's disease is granted.

Service connection for PTSD is granted.

Service connection for bladder and bowel dysfunction, as secondary to service-connected diabetes mellitus type 2, is granted.

The appeal regarding the claim of entitlement to service connection for hypertension is dismissed.


REMAND

The Veteran has contended, in part, that he currently has a chronic respiratory disability due to in-service asbestos exposure.  He also indicated at his July 2016 hearing that it was due to the Parkinson's disease for which the Board has determined service connection is warranted.

In this case, the Board finds that a competent medical examination is required to determine the nature and etiology of the Veteran's claimed respiratory disability to include whether it is related to service or his Parkinson's disease.  Therefore, a remand is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for respiratory problems since June 2011.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service respiratory symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his claimed respiratory disability.  The claims folder should be made available to the examiner for review before the examination.

For any chronic respiratory disability found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service, to include his purported in-service asbestos exposure.

If the examiner determines the Veteran's respiratory disability is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by his now service-connected Parkinson's disease.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rational for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the respiratory disability issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this issue was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


